Order denying motion by the plaintiff appellant to vacate and set aside the interlocutory and final judgment in an action for absolute divorce, for leave to discontinue the action without costs and for a hearing before the court or an official referee to determine whether or not the divorce was secured by collusion and fraud practiced upon the court, affirmed, without costs. Appeal from order denying plaintiff’s motion to resettle the order above referred to affirmed, without costs. No opinion. Lazansky, P. J., Hagarty,-Carswell, Adel and Close, JJ., concur.